Title: To George Washington from Major General Nathanael Greene, 27 May 1777
From: Greene, Nathanael
To: Washington, George



Dear Sir
Camp Middle Brook May 27. 1777

This moment the Commisary reports to me that the Provisions & supplies fall short and that its out of his power with his utmost exertion to procure a sufficient supply.
I wish your Excellency would order the Commisary at Morris Town down here as soon as possible to the assistance of this.
We must take Sheep & Cattle about the Country to supply the present deficiency. I think Trumbull should pay immediate attention to this matter.
A deserter of the 71 this moment came in from Bonum Town—sais very little—he sais it is the common talk in the British Army they are going to Philadelph[i]a by Water & that Transports are prepard and preparing to go round to Philadelphia & that the Troops are all to embark. Beleive me to be with the greatest Respect Your Excellencies Obedient Sert

N. Greene

